

116 HR 7644 IH: Juvenile Incarceration Reduction Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7644IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Lewis introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the use of risk and needs assessment tools in juvenile incarceration decisions, and for other purposes.1.Short titleThis Act may be cited as the Juvenile Incarceration Reduction Act of 2020.2.Delinquency proceedings in district courts(a)In generalSubchapter D of chapter 229 of part II of title 18, United States Code, is amended by adding at the end the following:3636.Limited application to juveniles(a)In generalIn the case of juveniles, the risk and needs assessment system developed under this subchapter may not be used—(1)to determine whether a juvenile may be proceeded against as an adult or whether it is in the interest of justice to proceed against a juvenile as an adult under section 5032;(2)to determine the recidivism risk of a juvenile charged with any nonviolent offense, or as the sole factor to determine the recidivism risk of a juvenile who has committed an act of juvenile delinquency which if committed by an adult would be a felony offense;(3)to determine whether a juvenile is to be taken into custody for an alleged act of juvenile delinquency prior to being adjudicated delinquent pursuant to chapter 403; or(4)to establish, without additional evidence, a juvenile’s eligibility for a recidivism reduction program or likelihood of benefitting from a recidivism reduction program. (b)Limitation on use of risk and needs assessment system evidenceIn the case that a risk and needs assessment system is used to determine the recidivism risk of a juvenile who has committed an act of juvenile delinquency which if committed by an adult would be considered a felony offense, evidence established by the system is inadmissible as evidence to establish that a juvenile committed the act of juvenile delinquency for which the juvenile is being charged..(b)Clerical amendmentThe table of sections for subchapter D of chapter 229 of title 18, United States Code, is amended by adding at the end the following:3636. Limited application to juveniles..